MARKS, J.
The record on appeal was filed in the Supreme Court on September 20, 1930, and this case was transferred to this court on October 4, 1930.  As no brief was filed an order to show cause was issued directing appellant to show cause before this court on September 12, 3933, why the appeal should not be dismissed. No appearance was made in response to this order and no briefs having been filed, under authority of Rule V of the Rules for the Supreme Court and District Courts of Appeal, the appeal is dismissed.
Barnard, P. J., and Jennings, J., concurred.